DETAILED ACTION
1. 	Claims 1-16 are pending in this application. 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 3 7 CFR 1.114.
3.	A request for continued examination under 37 CFR 1.1 14, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.1 14. Applicant's submission filed on 10/28/2021 has been entered.

Response to Amendment
4.	Applicant’s response to the last Office Action filed on 10/28/2021 has been entered and made of record. 
5.   Claims 1-2, 6-7, 11-12 and16 have been amended.

Response to Argument
6.	Applicant’s arguments, filed on 10/28/2021 with respect to the amended claims have been fully considered, for examiner response see discussion below: 
7.	The applicants has amended claims 1, 6, 11 and 16 by adding the highlighted section of the following limitation: 
a.	“Wherein the geometry data is represented based on an octree structure including level of details (LODs), and wherein geometry data in a center position of each node of a specific LOD of an index that is less than a largest index of LODs”; and substantially argue the Applied prior arts do not teach the added limitations. 
	Examiner respectfully disagrees with the Applicant, because the Applied prior art Mammou teaches the added limitation as follows:
Mammou specifically teaches a scalable complexity implementation of LOD generation procedure, wherein the procedure includes for each iteration            
                 
                k
            
        , where             
                k
                =
                0
                …
                N
                u
                m
                b
                e
                r
                 
                o
                f
                 
                L
                O
                D
                s
                ,
            
         a method  of generating  a set of indexes of points  L(k)  belongs to the k-th LOD and              
                O
                (
                k
                )
            
         the set of points belonging to LODs higher than             
                k
            
         (see section 3.6.2). Thus, the algorithm utilize  the lowest index  L(k) in scalable complexity implementation of LOD generation)
b. 	The Applicants argue, the applied priors art do not teach  the highlighted section of the limitation: “encode geometry data of point cloud data  partially” .
The Applicant argument is persuasive, however after further search and consideration a new prior art that teach the added limitation is found. Specifically, method and device for encoding the geometry of a point cloud of CAI KANGYING et al., (EP 3554082 A1) teaches encoded in the bitstream, encoding at least partially the depth image in the bitstream)

Claim Rejections - 35 USC § 103
8.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-3,5-8,10-13  and 15-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Birendra, “SCALABLE POINT CLOUD GEOMETRY CODING WITH BINARY TREE EMBEDDED QUADTREE”, 2018 IEEE, published 2018 in view of  Mammou et al., (hereafter Mammou), “G-PCC codec description v2” published on  January 2019, further in view of CAI KANGYING et al.(hereafter CAI KANGYING), EP3554082 A1, published on October 16, 2019.

As to claim 16, Birendra teaches An apparatus for transmitting point cloud data (Abstract, section I and II, Birendra teaches a process of receiving point cloud data at different quality, and encoding the received  point cloud data), the apparatus comprising:
an encoder configured to encode geometry data of point cloud data  (section 1 right col 1st paragraph, section 2.3, 2nd  paragraph,  the octree is used mostly to compress the static point cloud or intra-code the frame in dynamic point cloud. Encoding of an octree structure is carried out by storing the occupancy bits generated in all layers of the tree), 
	wherein the geometry data is represented based on an octree structure (Abstract, section 1 right column last paragraph, section 2.3, 2nd  paragraph section 6,  Birendra  teaches a scalable point cloud geometry encoding  using octree that  efﬁciently compress point cloud data at variable rate compensating the quality . Specifically a scalable octree and quadtree coding scheme that can represent the geometry of the same point cloud at different quality achieving different compression level at  highest representation level. Here, the highest representation implies point cloud with voxel size of one),  (Fig.3,  section I, right column last paragraph, section 2.3, the leaf-node of the octree encoded using octree encoder, wherein  the points that lie in a leaf-node are approximated by its centroid and attributes if any are averaged, and  the highest representation level, leaf-node should contain only one point);
(sections 2 and 5 1st paragraph, section1 right col. 1st   paragraph, Encoder encodes both geometry and color of a point cloud frame by creating the highest representation possible, wherein the dataset to be encoded includes color attributes other than geometry); and
a transmitter configured to transmit a bitstream including the geometry data and the attribute data of the point cloud data (Abstract, section 2 1st  paragraph, the encoded geometry and color of a point bitstream are transmitted to the decoder to be  decoded (decompressed)).
 However, it is noted that  Birendra does not specifically teach the highlighted section of the following limitation wherein the geometry data is represented based on an octree structure including level of details (LoDs), and wherein geometry data in a center position of each node of a specific LOD of an index that is less than a largest index of LoDs in the octree structure is reconstructed for spatial scalability”
On the other hand   in the same field of endeavor Geometry Coding of Point Clouds of Mammou teaches the geometry data is represented based on an octree structure including level of details (LoDs) ( (Fig.1, sections 2 and 3.6.22 teaches point cloud compression G-PCC (Geometry based Point Cloud Compression), and Figure 1 provides an overview of the  a G-PCC, wherein   LODs (level of details) generator is the integral part of  G-PCC), and wherein geometry data in a center position of each node of a specific LOD of an index that is less than a largest index of LoDs in the octree structure is reconstructed for spatial scalability (section 3.6.2, Mammou teaches  a scalable complexity implementation of LOD generation procedure, wherein the procedure includes for each iteration                        
                             
                            k
                        
                    , where                         
                            k
                            =
                            0
                            …
                            N
                            u
                            m
                            b
                            e
                            r
                             
                            o
                            f
                             
                            L
                            O
                            D
                            s
                            ,
                        
                     a  procedure  of generating  a set of indexes of points  L(k)  belongs to the k-th LOD and                          
                            O
                            (
                            k
                            )
                        
                     the set of points belonging to LODs higher than                         
                            k
                        
                    . . )
Birendra and Mammou are combinable because they are directed to a system of encoding and decoding of point cloud data.
Birendra
The suggestion/motivation for doing so would have been to allow user Birendra to optimize scalability function such as Level of Detail (LOD) for both an effective service with different bandwidths. 
 It is noted that modified Birendra does not specifically teaches “encode geometry data of point cloud data partially”
On the CAI KANGYING teaches encode geometry data of point cloud data partially (Abstract, encoded in the bitstream, encoding at least partially the  depth image in the bitstream).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a method encoding at least partially the  point cloud data (image)  the taught by CAI KANGYING into modified Birendra
The suggestion/motivation for doing so would have been to allow user Birendra to encode the depth data of the cloud partially. Thus, improve the encoding efficiently by decreasing the amount of cloud data to be encoded. 

Claim 11 is rejected the same as claim 16 except claim 11 is directed to method claim. Thus, argument analogous to that presented above for claim 16 is applicable to claim 11.

As to claim 1, Birendra teaches an apparatus for receiving point cloud data (Abstract, section I and II, Birendra teaches a decoder that received the encoded bitstream to be decoded (decompress)), the apparatus comprising:
a receiver configured to receive a bitstream including point cloud data (Abstract, section I and II , the received encoded bitstream are point cloud data point cloud data): a decoder configured Abstract ,section I and II,  Birendra teaches a decoder that received the encoded bitstream  from the encoder and decode  (decompress) the encoded bitstream); 
decode geometry data of the point cloud data partially, wherein the geometry data is represented
based on an octree structure (Fig.5, Abstract, section 2.3, 2nd  paragraph, section 4.1 and section 6,   Birendra  teaches a scalable point cloud geometry encoding/ and decoding   using octree that  efﬁciently compress and decompress  point cloud data at variable rate compensating the quality . Specifically a scalable octree and quadtree coding (encoding decoding) scheme that can represent the geometry of the same point cloud at different quality achieving different compression and decompression level at  highest representation level. Here, the highest representation implies point cloud with voxel size of one), ),  wherein geometry data in a center position of each node node   in the octree structure is reconstructed for spatial scalability (Figs.3-5 section 2.3, section 4.1, the leaf-node of the octree encoded then decoded using octree encoder and decoder respectively, wherein  the points that lie in a leaf-node are approximated by its centroid and attributes if any are averaged, and  the highest representation level, leaf-node should contain only one point), and
decode attribute data of the point cloud data (sections 2 and 5 1st paragraph, section 4.1, Encoder encodes both geometry and color of a point cloud frame by creating the highest representation possible, and the decoder decode (decompress) the encoded geometry and color of a point bitstreams , wherein the dataset to be encoded and  then decoded data includes color attributes other than geometry).
Birendra and Mammou are combinable because they are directed to a system of encoding and decoding of point cloud data.
Birendra
The suggestion/motivation for doing so would have been to allow user Birendra to optimize scalability function such as Level of Detail (LOD) for both an effective service with different bandwidths. 
It is noted that modified Birendra does not specifically teaches “encode geometry data of point cloud data partially”
On the CAI KANGYING teaches encode geometry data of point cloud data partially (Abstract, encoded in the bitstream, encoding at least partially the  depth image in the bitstream).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a method encoding at least partially the  point cloud data (image)  the taught by CAI KANGYING into modified Birendra
The suggestion/motivation for doing so would have been to allow user Birendra to encode the depth data of the cloud partially. Thus, improve the encoding efficiently by decreasing the amount of cloud data to be encoded. 

Claim 6 is rejected the same as claim 1 except claim 6 is directed to method claim. Thus, argument analogous to that presented above for claim 1 is applicable to claim 6.

As to claim 2, Mammou teaches the octree structure is represented based on one or more LODs (level of details) LOD includes one or more nodes including geometry data of the point cloud data (Figs.1 and 2, sections 2 and 3.6.22 teaches point cloud compression G-PCC (Geometry based Point Cloud Compression), and Figure 1 provides an overview of the G-PCC, wherein   LODs (level of details) generator is the integral part of G-PCC)
(Fig.1 as shown in Fig.1 the encoded attributing are decoded based on the reconstructed geometry).

As to claim 5 Mammou teaches the bitstream includes signaling information for the point cloud data (3.3.1-3.3.2, if the flag is equal to 1, then points belonging to the associated volume are directly coded using the DCM. Otherwise (the flag is equal to 0), the tree coding process continues for the current node. Of course, in order for the decoder to know if NO=1 or not, an additional flag stating whether or not NO=1 must be coded when NC=0) In addition a binary flag is coded to signal if the DCM is applied (flag=1) or not (flag=0) to the node); 
Claim 7 is rejected the same as claim 2 except claim 7 is directed to method claim. Thus, argument analogous to that presented above for claim 2 is applicable to claim 7.

Claim 8 is rejected the same as claim 3 except claim 8 is directed to method claim. Thus, argument analogous to that presented above for claim 3 is applicable to claim 8.

Claim 10 is rejected the same as claim 5 except claim 10 is directed to method claim. Thus, argument analogous to that presented above for claim 5 is applicable to claim 10.

Claim 12 is rejected the same as claim 2 except claim 12 is directed to  the corresponding encoded apparatus claim of the decoded claim 12.  The rejection of claim 2 

Claim 13 is rejected the same as claim 3 except claim 13 is directed to  the corresponding encoded apparatus claim of the decoded claim 3.  The rejection of claim 3 include both encoding and decoding, and decoding is the invers process of encoding. Thus, argument analogous to that presented above for claim 3 is applicable to claim 13.

Claim 15 is rejected the same as claim 5 except claim 15 is directed to  the corresponding encoded apparatus claim of the decoded claim 5.  The rejection of claim 5 include both encoding and decoding, and decoding is the invers process of encoding. Thus, argument analogous to that presented above for claim 5 is applicable to claim 15.

10.	Claims 4, 9 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over 
Birendra view of Mammou in further view of CAI KANGYING ,still  further in view of NAKAGAMI et al., (hereafter NAKAGAMI), WO 2019065297 A1   published on April 4, 2019(for Examination purpose US equivalent US 20200250857 A1 apply) 

Regarding claim 4, while modified Birendra teaches the limitation of claim 1, but fails to teach the limitation of claim 4.
On the other hand  in the same field of endeavor a method  directed to encoding and decoding of point cloud data of   NAKAGAMI teaches the octree structure for the geometry data is decoded partially.([0214]-[0215], NAKAGAMI teaches  scalability (Scalability) such as partial decoding, decoding from a low resolution. In addition the case where only the DAG (Directed Acyclic Graph) process is applied in the Octree encoding, the DAG can be applied only from a level higher than the lowest level by one level to an intermediate level, and only Octree encoding can be applied to a portion at the levels on the upper side).
Modified Birendra and NAKAGAMI are combinable because they are directed to a system of encoding and decoding of point cloud data.
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate scalability (Scalability) such as partial decoding taught by NAKAGAMI into Mammou. 
The suggestion/motivation for doing so would have been to allow user Birendra to maximize   the encoding efficiency (NAKAGAMI: [0214]).

Claim 9 is rejected the same as claim 4 except claim 9 is directed to method claim. Thus, argument analogous to that presented above for claim 4 is applicable to claim 9.

Claim 14 is rejected the same as claim 4 except claim 14 is directed to the  corresponding encoded apparatus claim of the decoded claim 4.  The rejection of claim 4 include both encoding and decoding, and decoding is the invers process of encoding. Thus, argument analogous to that presented above for claim 4 is applicable to claim 14.









Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mekonen Bekele whose telephone number is (469) 295-9077.The examiner can normally be reached on Monday -Friday from 9:00AM to 6:50 PM Eastern Time.
If attempt to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Eng, George can be reached on ((571) 272-7495.The fax phone number for the organization where the application or proceeding is assigned is 571-237-8300.  Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished application is available through Privet PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217-919 (tool-free)
/MEKONEN T BEKELE/Primary Examiner, Art Unit 2699